Case 1:20-cv-08911-AT Document 21 Filed 12/28/20 Page 1 of 1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

EUCHARIA ENECHL DOC #:
DATE FILED: 12/28/2020

Plaintiff,

 

-against-

20 Civ. 8911 (AT)

THE CITY OF NEW YORK, MARSHA
KELLAM, CHERYL CONSTANTINE, ORDER
SHERLEY FERGUSON, SHATONYA
MIGGINS, CARLEN ANDERSON, NANCY
KERNISANT-DUBOIS, and JOHN and JANE
DOE (said names being fictitious, the persons
intended being those who aided and abetted
the unlawful conduct of the named
Defendants),

Defendants.
ANALISA TORRES, District Judge:

 

 

On October 29, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by December 23, 2020. ECF No. 19. Those submissions are now overdue. By
12:00 p.m. on December 30, 2020, the parties shall file their joint letter and proposed case
management plan.

SO ORDERED.

Dated: December 28, 2020
New York, New York

OQ-

ANALISA TORRES
United States District Judge

 
